U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to BORNEO RESOURCE INVESTMENTS LTD. (Exact name of small business issuer as specified in its charter) Nevada 000-54707 20-3724019 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19125 North Creek Parkway, Suite 120 Bothell, Washington 98011-8000 (Address of principal executive offices) (Zip code) (425) 329-2622 (Registrant’s telephone number, including area code) None Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oo Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were73,400,459 shares outstanding of registrant’s common stock, par value $0.001 per share, as of August 19, 2013. TABLE OF CONTENTS PART I Item 1. Financial Statements CondensedConsolidated Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 3 CondensedConsolidated Statements of Operations for the three months and six months ended June 30, 2013 and 2012 and for the period from September 22, 2009 (date of inception) through June 30, 2013 (unaudited) 4 Condensed Consolidated Statement of Stockholder’s Equity (Deficit) for the period September 22, 2009 (date of inception) through June 30, 2013 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 and for the period from September 22, 2009 (date of inception) through June 30, 2013 (unaudited) 6 Notes toCondensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 26 Item 3 Quantitative and Qualitative Disclosures About Market Risk 34 Item 4 Controls and Procedures 34 PART II Item 1. Legal Proceedings 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 37 SIGNATURES 38 2 PART I ITEM 1. FINANCIAL STATEMENTS BORNEO RESOURCE INVESTMENTS LTD. (Formerly Aventura Resorts, Inc.) (An Exploratory Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalent $ $ Inventory - Total current assets Property plant & equipment: Land and other assets - Equipment - Accumulated depreciation ) - - Other assets: Deposits Other assets - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued interest $ $ Accrued liabilities - mine acquisition - Accrued liabilities - other Convertible notes payable net of deferred debt discount of $0 as of June 30, 2013 and December 31, 2012 respectively Promissory notes - short-term Total current liabilities Promissory notes - long-term - Commitments and contingencies - - Stockholders' Deficit: Preferred stock; $0.001 par value; 100,000,000 shares authorized, none issued and outstanding as of June 30, 2013 and December 31, 2012 - - Common stock; $0.001 par value; 400,000,000 shares authorized, 73,352,459 shares and 73,235,459 shares issued and outstanding as of June 30, 2013, and December 31, 2012 respectively Additional paid in capital Deficit accumulated during the exploratory stage ) ) Noncontrolling interest - Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 BORNEO RESOURCE INVESTMENTS LTD. (Formerly Aventura Resorts, Inc.) (An Exploratory Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended For the period September 22, 2009 (date of inception) through June 30, June 30, June 30, June 30, June 30, Sales $ $
